Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention is to process measurement with fast speed and high precision, where, during the charging and discharging of a flow battery, power of electrolyte tanks and power at feeding outlets of a battery unit at outer positions or center positions are measured; power at the positions are measured online by separately switching six-way valves; and values measured at the positions are weighted to be corresponding to the power of a system without affecting the operation of the battery unit for controlling the charging and discharging of the battery unit. In General, the conventional apparatuses mostly for measuring the power of electrolyte in battery unit, it is impossible to trace the power of the whole flow battery at different positions. 

The instant applicant is to provide a technique as disclosed in claim 1, wherein at least two six-way valves, two circulating pumps, two electrolyte tanks, a power-measuring single cell, and two electrolyte collectors, where the battery unit has at least 
Thus, claim 1 of the instant application successfully teach the step of measurement for flow or redox battery, therefore, the present invention uses the values 

Claims 2-5 are allowable due to their dependencies from independent claim 1.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  

Although the updated PE2E searches (attached) of record provides references Fukushima et al. (U.S. 2016/0049673 A1) which disclose a positive electrolyte storage tank; a negative electrolyte storage tank; a cell stack; a positive electrolyte outward path that sends positive electrolyte to positive electrode chambers in the cell stack; a positive electrolyte return path that sends positive electrolyte to the positive electrolyte storage tank; a negative electrolyte outward path that sends negative electrolyte to negative electrode chambers of the cells; a negative electrolyte return path that sends negative electrolyte to the negative electrolyte storage tank; an entrance open circuit voltage measuring portion that measures an upstream open circuit voltage between the positive electrolyte inside the positive electrolyte outward path and the negative electrolyte inside the negative electrolyte outward path; and an exit open circuit voltage measuring portion that measures a downstream open circuit voltage between the positive 

    PNG
    media_image1.png
    492
    686
    media_image1.png
    Greyscale

Reference Kim et al. (US 2015/0226806 A1) disclose a system for evaluating a redox flow battery according to an embodiment of the present disclosure includes: a control unit configured to control the path of a flow channel connected between a detection cell and the redox flow battery or a flow channel connected between the detection cell and an agitator; and an evaluation unit configured to evaluate any one of the state of charge, capacity fade and oxidation number balance of an electrolyte, which is used in the redox flow battery, by measuring a current or voltage of the detection cell based on the controlling of the path by the control unit. According to the present disclosure, the capacity fade problem of a redox flow battery can be quickly coped with by evaluating the information of the positive and negative electrode electrolytes on  

    PNG
    media_image2.png
    485
    445
    media_image2.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claim 1.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Fukushima et al. and Kim et al. to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Nguyen/-Art 2866
		March 24, 2022.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858